Citation Nr: 1223628	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for service-connected degenerative changes, lumbar spine, (low back disability), evaluated as 10 percent disabling for the period from May 15, 2007, until November 12, 2010; and evaluated as 40 percent disabling for the period beginning November 13, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service totaling 20 years prior to his separation from service and voluntary retirement in June 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which granted an increase in the Veteran's disability evaluation for degenerative changes, lumbar spine, from noncompensable to 10 percent (effective May 15, 2007).  The Veteran subsequently disagreed with the disability rating assigned therein and, in September 2011, the RO increased his disability rating to 40 percent, effective November 13, 2010. 

The Veteran was advised of the grant of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in September 2011; however, he did not withdraw his appeal.  Thus, the appeal for an increased rating continues. See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal). 

The claim previously before the Board in September 2010, at which time it was remanded for further development.  


FINDINGS OF FACT

1. For the period from May 15, 2007, until November 12, 2010, the service-connected degenerative disc disease of the lumbar spine is manifested by objective evidence of pain with extension and lateral rotation to the right side, but forward flexion greater than 60 degrees and combined range of motion greater than 120 degrees, as well as a normal gait and normal spinal contour.  

2. For the period beginning November 13, 2010, the Veteran's service connected degenerative disc disease of the lumbar spine is manifested by forward flexion of the thoracolumbar spine 30 degrees or less, but it is not productive of unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

3. For the entire period of this appeal, the Veteran's low back disability is not manifested by any associated diagnosed neurological abnormalities.


CONCLUSIONS OF LAW

1. For the period from May 15, 2007, until November 12, 2010, the criteria for a disability evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5010-5242 (2011).

2. For the period beginning November 13, 2010, the criteria for a disability evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5010-5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2007, August 2008, and September 2010 that fully addressed all notice elements.  

The June 2007 letter, which was sent prior to initial adjudication of the claim, informed the Veteran of the types of evidence not of record needed to substantiate her claims and the division of responsibility between the Veteran and VA for obtaining the required evidence.  The September 2010 letter requested records or completed authorizations for private physicians.  The August 2008 letter provided the Veteran with the applicable Diagnostic Codes for her claimed disabilities and indicated the Veteran should submit evidence concerning how her condition had worsened.  These letters also provided information on the assignment of disability ratings and effective dates pursuant to Dingess v. Nicholson.  The claims were most recently readjudicated in a September 2011 Supplemental Statement of the Case (SSOC).  Therefore, any failure in the content or timing of the notice is not prejudicial. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and also providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and reports of VA examinations. The Veteran submitted private medical records and statements in support of his claim.  

Additionally, the Board notes that the Veteran was afforded VA examinations of the spine in July 2007, October 2010, and November 2010.  These examinations provided findings that can be applied to the Schedule for Rating Criteria.  The Board finds these examinations are adequate as the examiners considered the Veteran's subjective history and complaints and performed a thorough physical examination providing all necessary findings to evaluate the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings - Applicable Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations. See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When rating joints, under 38 C.F.R. § 4.59, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under VA regulations. Mitchell v. Shinseki, 25 Vet. App. (2011).  The rating schedule does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Facts and Analysis 

The Veteran seeks an increased rating for his lumbar spine disability.  He endorses low back pain, stiffness, and occasional radiating pain and/or tingling in the buttocks, partially relieved by Ibuprofen, Tramadol, occasional steroid injections, and a TENS unit. 

The Veteran submitted his claim for an increased rating in May 2007.  In a November 2007, the RO granted an increase in the Veteran's disability evaluation, from noncompensable to 10 percent, effective May 15, 2007.  The Veteran subsequently disagreed with the disability rating assigned and, in September 2011, the RO increased his disability rating to 40 percent, effective November 13, 2010.  

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, supra.  As such, the Veteran's claim for an increased disability rating remains on appeal and consists of the following questions: 1) whether an evaluation in excess of 10 percent is warranted for the period from May 15, 2007, until November 12, 2010; and 2) whether an evaluation in excess of 40 percent is warranted for the period beginning November 13, 2010. 

The Veteran's lumbar spine disability has been rated under the provisions of Diagnostic Code 5010-5242, pertaining to degenerative arthritis of the spine. 38 C.F.R. §§ 4.20, 4.71a.  

Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint or group of minor joints is rated under the criteria for limitation of motion of the affected joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  The lumbar vertebrae constitute a group of minor joints. 38 C.F.R. § 4.45 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine applies to Diagnostic Codes 5235 to 5243 unless Diagnostic Code 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The General Rating Formula for Diseases and Injuries of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011) (unless Diagnostic Code 5243 is rated under the criteria pertaining to intervertebral disc syndrome). 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  

Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Another potentially applicable Diagnostic Code is Diagnostic Code 5243 for intervertebral disc syndrome.  Under Diagnostic Code 5243, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A note after Diagnostic Code 5243 also provides that if intervertebral disc syndrome is present in more than one spinal segment with clearly distinct effects, each segment may be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

On VA spine examination in July 2007, the Veteran endorsed moderate low back pain with lifting and prolonged standing which lasted several hours (one to six days per week).  He denied radiating pain and flare-ups.  He reported that he was able to walk more than one-quarter of a mile, but less than one mile.  

Objective examination revealed normal posture and gait; there were no abnormal spinal curvatures noted; and motor, sensory, and reflex examinations of the lower extremities were normal.  There was no spine ankylosis.  No abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was noted.  

With respect to range of motion findings, the Veteran had full, or essentially full ranges of motion of the lumbar spine as defined in VA regulations.  Indeed, forward flexion was to 90 degrees; extension was to 25 degrees; right and left lateral flexion was to 30 degrees; and left and right lateral rotation was to 45 degrees.  Pain on active motion was noted.  However, there was no additional loss of motion on repetitive use of the joint as due to pain, lack of endurance, incoordination, or weakness.  

The contemporaneous x-ray report indicated early degenerative changes with no significant intervertebral disc narrowing. 

VA treatment records dated from November 2007 through November 2008 reflect continued complaints of low back pain.  For example, a November 2007 VA outpatient report shows complaints of worsening low back pain with occasional right leg numbness and tingling.  The Veteran reported that he was taking ibuprofen and methocarbamol without significant improvement.  

A February 2008 VA MRI of the lumbar spine shows multilevel degenerative disc disease with central and bilateral foraminal stenosis at the L4-L5 level.  

A June 2008 VA treatment note reflected that the Veteran was currently employed by the U.S. Postal Service and that he delivered mail.  He endorsed shooting pain down his right leg and buttock with strenuous activity.  He denied having any loss of strength or sensation to his back or lower extremity.  Objective examination did not reveal any tenderness of the lumbar spine to palpation.  There was decreased active range of motion, and particularly with lateral flexion to the right side which caused radiating pain to the right lower extremity.  He had excellent lower extremity strength and sensory perception bilaterally.  His right patellar and Achilles reflexes were intact at 1+ in comparison to brisk and 2+ on the left side.  Straight leg raise testing was negative.  Faber testing was positive with pain radiating to the right sacro-iliac joint.  Stork stance was positive on the right leg with pain radiating to the right buttock.  The impression was multi-level degenerative disc disease with central and bilateral (mild) foraminal stenosis at the L4-L5 level.  The Veteran was encouraged to take Ibuprofen and perform stretching and strength exercises.  

A January 2009 private chiropractic report from Dr. Stewart noted that the Veteran presented with acute low back pain (8/10 on the pain scale) at a previous visit in August 2008.  There was noted decreased range of motion in flexion and extension with moderate pain in extension.  Straight leg raise test was positive with moderate pain.  The diagnosis was advance degenerative disc disease at L4-L5 and L5-S1.  The condition was noted as chronic but "helped with supportive care."  

A September 2010 private treatment report from Dr. Beckham reflects complaints of worsening back pain with radiation to buttocks but none below the knees.  Pain was a 3/10 on the pain scale.  The Veteran reported exacerbation of symptoms with heavy work, lifting, and bending.  He denied having bladder or bowel dysfunction.  He denied numbness and tingling.  Objective examination revealed no neurological focal deficits.  The diagnosis was degenerative disc disease of the lumbar spine.  The Veteran was advised to continue the use of ibuprofen, Skelaxin, Ultram.   

Upon VA examination in October 2010, the Veteran noted increasing low back which impacted his activities.  He reported missing five to six weeks of work per year due to the back pain.  He stated that he awakes at night due to pain.  In the morning, he takes a hot shower along with NSAIDs and tramadol.  There was increased pain with bending and lifting.  His wife now puts on his socks because stiffness prevents him from doing it himself.  He described the low back pain as radiating to the iliac crests, bilaterally, and sometimes to the buttocks.  He denied radiating pain to the legs; numbness or tingling, except over the posterior buttocks after staying in the same position for an extended period of time.  He also denied sphincter dysfunction.  He reported recently having a "steroid" injection (by Dr. Beckham) that gave him relief for seven days. 

Objectively, the Veteran was in mild distress while sitting; motor, sensory, and reflex examinations were normal and intact throughout.  Straight leg raise testing was negative.  The assessment was chronic lumbago due to musculoskeletal strain.  The examiner noted that the MRI revealed some canal and foraminal narrowing at L4-L5, but the clinical presentation did not indicate any evidence of radiculopathy or any other neurological deficits relevant to his back pain.  An addendum to the VA examination again stated that there was "no clear relationship between his MRI findings and his back pain which has the characteristics of a musculoskeletal disorder, not a neurological disorder."  

In November 2010, the Veteran underwent a comprehensive VA spine examination.  The Veteran endorsed worsening back pain over the last two to three years, along with pain that spreads to his hips.  He reported that he has to sleep in the fetal position.  He endorsed intermittent tingling in the buttocks over the last year.  Other subjective symptoms included decreased motion, weakness, spasm, and severe spine pain lasting three to seven days, and occurring on a daily basis.  The examiner stated that there were incapacitating episodes and that the Veteran reported missing "a couple days of work" every few weeks due to back pain. 

Physical examination of the spine revealed normal posture and gait.  There was no ankylosis.  There were no spasms, atrophy, guarding or weakness.  No abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was noted.  There was pain with motion and tenderness.  

Range of motion findings were as follows: flexion was to 25 degrees; extension was to 10 degrees; left and right lateral flexion was to 15 degrees; and left and right lateral rotation was to 15 degrees.  There was objective evidence of pain on motion.  There was additional limitation of motion with repetitive movement.  In fact, flexion was reduced to 20 degrees; right and left lateral rotation and flexion were all reduced to 10 degrees; and extension remained the same. 

Reflex and motor examinations were normal.  The examiner outlined the findings of the February 2008 MRI report, which, essentially found multilevel degenerative disc disease with central and bilateral foraminal stenosis at the L4-L5 level.  He also noted that a November 2010 x-ray of the lumbar spine revealed diffuse mild to moderate degenerative disc disease.  The examination stated there were incapacitating episodes due to intervertebral disc syndrome (IVDS).  He also noted that the Veteran was employed as a fulltime mail carrier and that he had lost approximately 6 weeks of work during the last 12 month period due to back pain.  The pertinent diagnosis was degenerative disc disease of the lumbar spine. 

A February 2011 VA primary care note reflects that the Veteran requested a TENS unit for his low back pain.  He asked the physician for a letter stating that he can work for 8 hours a day and 5 days a week, as additional work was putting him under stress.  The Veteran noted that he was wearing a back brace at all time.  He was referred to the pain clinic.  A letter to the Veteran's employer of the same date, indicated that the Veteran needed to avoid extra hours of work to be in good health, but that he was able to work for 8 hour days, 5 days a week.  

A March 2011 VA pain clinic note reflects worsening, intermittent back pain.  The Veteran stated that the pain was worse in the morning and after working in the evening.  He described the pain as aching, throbbing, sharp intermittently, stabbing, burning intermittently, nagging, penetrating, and miserable.  He denied pain in his upper or lower extremities, but endorsed right buttock numbness occasionally.  Hot showers, heating/cold pads, positions changes, and medications were noted as alleviating factors.  Currently, his pain was an 8 out of 10 on the pain scale.  His least pain is at a 4 and his worst is at a 10.  He denied any weakness in the lower extremities.  He endorsed loss of sensation in the right buttock.  He denied bowel or bladder incontinence.  Current medical treatment included Tramadol (2 times per day) and ibuprofen (3 times per day).  The Veteran reported that he exercises daily by delivering mail and walking.  Objectively, he had full range of motion in all extremities except to the waist with pain elicited and decreased range of motion on flexion and extension at the waist.  Reflexes were 2+ throughout.  Muscle strength was +5 throughout except to the left lower extremity which was +4/5.  Gait was stable and fluid.  The Veteran was able to stand on his heels and toes.  Sensory to pinprick, light touch, position sense, vibration, and stereognosis were unremarkable throughout.  Straight leg raise test was positive to the right lower extremity for low back pain.  Pertinent diagnoses included lumbar degenerative disc disease and bilateral foraminal stenosis at L4-L5.  The Veteran was scheduled for a bilateral transforaminal epidural steroid injection and prescribed a TENS unit and medication for muscle spasms.  

A follow-up March 2011 VA pain clinic note reflects that the Veteran was doing well; he stated that he had "not felt this good in a long time."  He reported that his pain was 0 out of 10 on the pain scale.  

Entitlement to an evaluation in excess of 10 percent for the period from May 15, 2007, until November 12, 2010 

After a full review of the record, the Board finds that the criteria for an evaluation in excess of 10 percent are not met at any time prior to November 13, 2010.  

Under the general rating formula for diseases and injuries of the spine, the Veteran is not entitled to a 20 percent evaluation, the next highest available, for lumbar spine degenerative disc disease.  No documented measurement of the range of motion approaches a limit of 60 degrees forward flexion or a combined range of motion limit of 120 degrees, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  Indeed, the Veteran essentially had full range of motion upon VA examination in July 2007 (the only decreased finding being extension to 25 degrees).  The Board notes that subsequent VA and private treatment records dated in 2008 and 2009 also decreased range of motion of the lumbar spine; however, these records do not specify the degree to which flexion/extension/rotation were affected.  

In addition, there are no findings related to the lumbar spine of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. See id.  In fact, the Veteran's gait and spinal contour were consistently noted as normal throughout this entire time period.  Thus, a higher evaluation cannot be awarded under this criteria either.   

In reaching the above conclusions, the Board acknowledges that a June 2008 VA treatment record and a January 2009 private chiropractic record generally noted decreased range of motion with pain in lateral flexion and extension, respectively.  However, without any contemporaneous objective measurements, the Board would merely be speculating as to the severity of the Veteran's lumbar condition during those time periods; unfortunately, there are no other objective range of motion measurements or findings between the July 2007 VA examination and the November 2010 VA examination. 

Lastly, the Board notes that another potentially applicable Diagnostic Code is Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  Under Diagnostic Code 5243, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, for the period prior to November 13, 2010, there is simply no evidence that the Veteran's lumbar spine disability is manifested by IVDS which requires physician prescribed bed rest.  Rather, the evidence reflects that the Veteran has degenerative disc disease of the lumbar spine which is treated with Tramadol, ibuprofen, stretching/exercises, and occasional chiropractic measures.  

Therefore, there is no means by which the Board can assign an evaluation in excess of 10 percent for the service-connected low back disability prior to November 13, 2010. Hart, supra.

The Board notes that the current 10 percent disability evaluation contemplates the limitations that the Veteran has as a result of his service-connected lumbar spine disability, prior to November 13, 2010.  Indeed, at the June 2007 VA examination there was objective evidence of pain of the lumbar spine on active range of motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  Again, the Board acknowledges that there was decreased range of motion with noted pain in lateral flexion and extension in June 2008 and January 2009 treatment reports; however, without additional objective medical measurements, the Board is unable to assign a higher evaluation based on these findings alone.  Therefore, an evaluation in excess of 10 percent is not justified under 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca, prior to November 13, 2010.  

In sum, the evidence outlined above does not reflect forward flexion of the lumbar spine of less than 60 degrees, nor a combined range of motion less than 120 degrees; there is also no evidence of abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  For all of these reasons, an evaluation in excess of 10 percent for the period prior to November 13, 2010 (or from May 15, 2007, until November 12, 2010) is not warranted here.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an evaluation in excess of 40 percent beginning November 13, 2010

After a full review of the record, the Board finds that the criteria for an evaluation in excess of 40 percent are not met at any time for the period beginning November 13, 2010. 

Under the general rating formula for diseases and injuries of the spine, the Veteran is not entitled to a 50 percent evaluation, the next highest available, for lumbar spine degenerative disc disease.  Indeed, in this case, there is simply no evidence of unfavorable ankylosis of the entire thoracolumbar spine.

Rather, the evidence clearly demonstrates the Veteran has continued to retain motion in his lower back, albeit limited.  Even considering the effects of pain, the Veteran retained forward flexion to 20 degrees and extension to 10 degrees. See November 2010 VA Examination.  While he has significant pain, there is nothing in the record that suggests the pain resulted in the Veteran keeping his spine fixed in flexion or extension and results in difficulty walking because of limited line of vision, restricted opening of the mouth and chewing, limited breathing due to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the coastal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation or neurologic symptoms from nerve root stretching.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased disability rating based solely on pain is not warranted for the period beginning November 13, 2010. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202.

The Board has also considered whether evaluating the Veteran's condition under Diagnostic Code 5243 for intervertebral disc syndrome would result in a higher evaluation.  In this regard, the November 2010 VA examiner indicated that the Veteran did, in fact, experience "incapacitating episodes" due to IVDS.  With respect to the frequency of such episodes, the examiner stated that the Veteran reported missing several days of work every few weeks due to back pain. (Emphasis added).  

The Board notes that none of the other contemporaneous medical evidence of record suggests that the Veteran has ever been prescribed bed rest by a physician as a result of his lumbar spine disability.  Rather, the medical evidence has consistently shown that the Veteran's low back disability is treated with the use of prescription medications, occasional chiropractic manipulation, a TENS unit, and intermittent steroid injections/nerve blocks.  The most recent VA treatment records show that the Veteran continues to work on a fulltime basis (8 hours a day/5 day a week); that he exercises and walks daily; and that his pain has been much improved by the occasional therapeutic steroid injection. See, e.g., VA Pain Clinic Notes, March 2011.  Other than the November 2010 VA examination report, which appears to be based solely on the Veteran's own account of "incapacitating" episodes, there is simply no evidence of prescribed bed rest in this case.  

Even assuming, arguendo, that the Veteran's low back disability does result in incapacitating episodes as defined by VA regulations, there is no indication that he experiences incapacitating episodes having a total duration of at least six weeks during the past 12 months so as to warrant a 60 percent rating.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not warrant a higher evaluation in this case.  

For all of the reasons outlined above, the Board finds that an evaluation in excess of 40 percent for the period beginning November 13, 2010, is not warranted in this case.  The Veteran has not demonstrated unfavorable ankylosis of the entire thoracolumbar spine and there is no indication that he has been prescribed bed rest by a physician due to IVDS and/or that incapacitating episodes are manifested by a total duration of at least six weeks during the past 12 months.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and statements.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Other Considerations 

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the lumbar spine.  Indeed, the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note 1. 

The Board notes that, although the Veteran has described symptoms consistent with lumbar radiculopathy, such as radiating pain, numbness, and weakness in the buttocks (and to a much lesser extent, the lower extremities), and there are MRI findings showing multilevel degenerative disc disease with central and bilateral foraminal stenosis, there have been no diagnosed neurological abnormalities associated with the low back disability.  Notably, the October 2010 VA examiner expressly found that the Veteran's "clinical presentation does not indicate any evidence of radiculopathy or any other neurological deficits relevant to his back pain."  Moreover, both the October 2010 and November 2010 VA examination reports found that reflexes, strength, muscle tone, and sensation in the lower extremities were normal, and there was no atrophy.  As such, a separate rating on the basis of associated neurological abnormalities is also not appropriate. 


Extraschedular Consideration 

The Board also considered whether the Veteran's low back disability warrants referral for extra- schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating. Id. 

In this case, the evidence does not show that the Veteran's disabilities present an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  Concerning the low back disability, the Veteran has reported pain, limited motion, and difficulty performing physical activities or even prolonged sitting or standing.  Such symptoms are contemplated by the schedular criteria in conjunction with 38 C.F.R. § 4.40, 4.55 and 4.59.  The regulations expressly consider limitation of motion, painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, atrophy, instability and even neurological symptoms.  In other words, the currently assigned Diagnostic Code 5010-5242 adequately contemplates all of the Veteran's symptoms and referral for extraschedular consideration is not warranted.


ORDER

For the period from May 15, 2007, to November 12, 2010, an evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine is not warranted. 

For the period beginning November 13, 2010, an evaluation in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine is not warranted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


